DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered. 

Response to Amendment
3.	Claims 1-20 are pending.
	Claims 1, 4-6,8-15 and 18-20 have been amended.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1,8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant preferred the double patenting issue to be resolved later. Therefore, the nonstaturory double patenting rejection will be maintained. 

Double Patenting 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,887,924 and in view of George et al. (US 7,774,444 hereinafter referred to as George). 
The patent does not explicitly teach the claimed “a virtual storage area network (VSAN) module.” However, George teaches a virtual SAN (e.g., virtual SAN 300) for providing information regarding virtual SAN objects. The SAN objects report include storage capacity report. The virtual SAN is located on each host device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to use a virtual SAN as disclosed by George, such virtual SAN is helpful to perform management task in virtual environment rather than real physical environment prior to investing on resources (George col. 2 lines 15-25).  

Claim 

Instant application (17/083,680)

Patent US 9,887,924.

Claim
1
A computer-implemented method for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the method comprising: 













determining at a virtual storage area network module (VSAN), a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting by the VSAN module the local congestion metric to each of the plurality of clients, and
calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” 

A computer-implemented method for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the method comprising: monitoring a rate of usage of the shared storage resource by at least a portion of the clients, wherein a minimum usage rate for the shared storage resource is reserved for each client; upon detecting that the rate of usage of the shared storage resource as monitored has exceeded a maximum rate supported by the shared storage resource,

 

determining a congestion metric for each of the clients that are currently attempting to access the shared storage resource, wherein the congestion metric for each client is based on usage by each client of the shared storage resource; and transmitting the corresponding determined congestion metric to each of the clients that are currently attempting to access the shared storage resource for each of the clients to introduce no delay or non-zero delay based on the corresponding determined congestion metric prior to attempting another access of the shared storage resource, 



wherein all clients that have exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a non-zero value that results in a delay period being calculated by the client and all clients that have not exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a zero value that results in no delay period being calculated by the client.
1
8
A non-transitory computer readable storage medium storing instructions, which, when executed on a processor, causes the processor to perform an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, 

the operation comprising: 











determining a virtual storage area network module (VSAN) a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting by the VSAN module the local congestion metric to each of the plurality of clients, and
calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” 



A non-transitory computer readable storage medium storing instructions, which, when executed on a processor, performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, 


the operation comprising: monitoring a rate of usage of the shared storage resource by at least a portion of the clients, wherein a minimum usage rate for the shared storage resource is reserved for each client; upon detecting that the rate of usage of the shared storage resource as monitored has exceeded a maximum rate supported by the shared storage resource,

 determining a congestion metric for at least a portion each of the clients that are currently attempting to access the shared storage resource, wherein the congestion metric for each client is based on usage by each client of the shared storage resource; and transmitting the corresponding determined congestion metric to each of the clients that are currently attempting to access the shared storage resource for each of the clients to introduce no delay or non-zero delay based on the corresponding determined congestion metric prior to attempting another access of the shared storage resource, 


wherein all clients that have exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a non-zero value that results in a delay period being calculated by the client and all clients that have not exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a zero value that results in no delay period being calculated by the client.
7
15
 A computer system, comprising: a processor and a memory hosting a module, which, when executed on the processor, performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the operation comprising: 




















determining a virtual storage area network module (VSAN) a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting by the VSAN module the local congestion metric to each of the plurality of clients, and
calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” 


 A computer system, comprising: a processor and a memory hosting a module, which, when executed on the processor, performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the operation comprising: 

monitoring a rate of usage of the shared storage resource by at least a portion of the clients, wherein a minimum usage rate for the shared storage resource is reserved for each client; upon detecting that the rate of usage of the shared storage resource as monitored has exceeded a maximum rate supported by the shared storage resource,

 







determining a congestion metric for each of the clients that are currently attempting to access the shared storage resource, wherein the congestion metric for each client is based on usage by each client of the shared storage resource; and transmitting the corresponding determined congestion metric to each of the clients that are currently attempting to access the shared storage resource for each of the clients to introduce no delay or non-zero delay based on the corresponding determined congestion metric prior to attempting another access of the shared storage resource, 

wherein all clients that have exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a non-zero value that results in a delay period being calculated by the client and all clients that have not exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a zero value that results in no delay period being calculated by the client.
13


In addition, the independent claims of the US patent 9,887,924 discloses most limitations of the independent claims of the present application. Therefore, the instant application is broader version of the US patent 9,887,924.
Dependent claims 2-7, 9-14 and 16-20 of the instant application are exactly the same as dependent claims of the US patent 9,887,924.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1,2,8,9,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9,507,887, hereinafter referred to as Wang), in view of Sivasbramanian et al. (US 8,429,097 hereinafter referred to as Sivasbramanian), and further in view of George et al. (US 7,774,444 hereinafter referred to as George). 

Regarding claim 1,
Wang teaches 
“A computer-implemented method for providing resource usage feedback to a plurality of clients having access to a shared storage resource” (Wang col. 10 lines 3-23, and Fig. 1, gathering performance data regarding data storage system, and providing the performance data to optimizer which is located in plurality of host systems. The data storage system shared by plurality of host systems). 
“the method comprising: determining, ………………. a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource;” (Wang col. 10 lines 30-40, and col. 7 lines 60-67, determining busy workload condition for the storage system based on collected performance of I/O operation, response time associated with the storage system. The performance data reflect the I/O operation performed by the plurality of host computers to get an access to the storage system). 
“transmitting, ….,….. the local congestion metric to each of the plurality of clients, and” (Wang col. 10 lines 5-23, and Fig. 1, forwarding performance data (i.e. data reflect how busy the storage system is) to the optimizer which can be implemented in each of host computers. Thus, the host computers would have the performance data). 
Wang does not teach:
“at a virtual storage area network (VSAN) module,”
“by the VSAN module”
“calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” 
Sivasbramanian teaches:
“calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” (Sivasbramanian col. 18 lines 3-20, col. 6 lines 13-38, col. 27 lines 32-50, teaches determining a delay based on currently I/O consuming capacity to insert the delay between a given subscribers’ query if the subscriber is consuming more I/O capacity (i.e., excess usage/congestion) than their service level agreement (SLA) parameters. Plurality of subscribers individually allocated plurality of resources such as shared storage resources based on their corresponding SLA to implement resource isolation feature. The resource isolation of reinforcement learning (RL) feature can be performed by one of the client application server on which the subscriber’s application is running (see col. 5 liens 51-61)). 
Wang and Sivasbramanian teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a delay to be inserted between queries to access storage if the I/O capacity is over the allocated amount for the subscriber as disclosed by Sivasbramanian, such inclusion provide best delay value for throttling client’s request compare to other throttling algorithms (Sivasbramanian col. 4 liens 5-15). 
Wang and Sivasbramanian do not teach:
“at a virtual storage area network (VSAN) module,” and “by the VSAN module” 
George teaches:
“at a virtual storage area network (VSAN) module,” and “by the VSAN module” (col.5 liens 10-15, col. 30 lines 9-19 and Fig. 2, teaches a virtual SAN (e.g., virtual SAN 300) for providing information regarding virtual SAN objects. The SAN objects report include storage capacity report. The virtual SAN is located on each host device).
Wang, Sivasbramanian and George teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Sivasbramanian to use a virtual SAN as disclosed by George, such virtual SAN is helpful to perform management task in virtual environment rather than real physical environment prior to investing on resources (George col. 2 lines 15-25). 

Regarding claim 8,
Wang teaches:
“At least one non-transitory computer readable storage medium storing instructions, which, when executed on at least one processor, causes the at least one processor” (Wang Col. 3 lines 15-20, A computer readable medium comprising code. Thus, a processor is required to execute the code) 
“to perform an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource” (Wang col. 10 lines 3-23, and Fig. 1, gathering performance data regarding data storage system, and providing the performance data to optimizer which is located in plurality of host systems. The data storage system shared by plurality of host systems). 
“the operation comprising: determining, ……………a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource;” (Wang col. 10 lines 30-40, and col. 7 lines 60-67, determining busy workload condition for the storage system based on collected performance data of I/O operation, response time associated with the storage system. The performance data reflect the I/O operation performed by the plurality of host computers to get an access the storage system). 
“transmitting…………. the local congestion metric to each of the plurality of clients,; and” (Wang col. 10 lines 5-23, and Fig. 1, forwarding performance data (i.e. data reflect how busy the storage system is) to the optimizer which can be implemented in each of host computers. Thus, the host computers would have the performance data). 
Wang does not teach:
“at a virtual storage area network (VSAN) module,”
“by the VSAN module”
“calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” 
Sivasbramanian teaches:
“calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” (Sivasbramanian col. 18 lines 3-20, col. 6 lines 13-38, col. 27 lines 32-50, teaches determining a delay based on currently I/O consuming capacity to insert the delay between a given subscribers’ query if the subscriber is consuming more I/O capacity (i.e., excess usage/congestion) than their service level agreement (SLA) parameters. Plurality of subscribers individually allocated plurality of resources such as shared storage resources based on their corresponding SLA to implement resource isolation feature. The resource isolation of reinforcement learning (RL) feature can be performed by one of the client application server on which the subscriber’s application is running (see col. 5 liens 51-61)). 
Wang and Sivasbramanian teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a delay to be inserted between queries to access storage if the I/O capacity is over the allocated amount for the subscriber as disclosed by Sivasbramanian, such inclusion provide best delay value for throttling client’s request compare to other throttling algorithms (Sivasbramanian col. 4 liens 5-15). 
Wang and Sivasbramanian do not teach:
“at a virtual storage area network (VSAN) module,” and “by the VSAN module” 
George teaches:
“at a virtual storage area network (VSAN) module,” and “by the VSAN module” (col.5 liens 10-15, col. 30 lines 9-19 and Fig. 2, teaches a virtual SAN (e.g., virtual SAN 300) for providing information regarding virtual SAN objects. The SAN objects report include storage capacity report. The virtual SAN is located on each host device).
Wang, Sivasbramanian and George teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Sivasbramanian to use a virtual SAN as disclosed by George, such virtual SAN is helpful to perform management task in virtual environment rather than real physical environment prior to investing on resources (George col. 2 lines 15-25). 

Regarding claim 15,
“A computer system, comprising: at least one processor, and at least one memory hosting a module, which, when executed on the at least one processor,” (Wang col. 3 lines 35-40, and Fig. 1. a computer system comprising a memory and code. A service processor). 
“performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource” (Wang col. 10 lines 3-23, and Fig. 1, gathering performance data regarding data storage system, and providing the performance data to optimizer which is located in plurality of host systems. The data storage system shared by plurality of host systems). 
“the operation comprising: determining, …………..a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource” (Wang col. 10 lines 30-40, and col. 7 lines 60-67, determining busy workload condition for the storage system based on collected performance based on I/O operation, response time associated with the storage system. The performance data reflect the I/O operation performed by the plurality of host computers to get an access the storage system). 
“transmitting, …. …..the local congestion metric to each of the plurality of clients, and” 
Wang col. 10 lines 5-23, and Fig. 1, forwarding performance data (i.e. data reflect how busy the storage system is) to the optimizer which can be implemented in each of host computers. Thus, the host computers would have the performance data). 
Wang does not teach:
“at a virtual storage area network (VSAN) module,”
“by the VSAN module”
“calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” 
Sivasbramanian teaches:
“calculating, by each of the plurality of clients, a respective delay period prior to sending a request to access the shared storage resource, wherein the calculating is based on the local congestion metric and whether the respective client has exceeded a reserved minimum usage rate for the shared storage resource” (Sivasbramanian col. 18 lines 3-20, col. 6 lines 13-38, col. 27 lines 32-50, teaches determining a delay based on currently I/O consuming capacity to insert the delay between a given subscribers’ query if the subscriber is consuming more I/O capacity (i.e., excess usage/congestion) than their service level agreement (SLA) parameters. Plurality of subscribers individually allocated plurality of resources such as shared storage resources based on their corresponding SLA to implement resource isolation feature. The resource isolation of reinforcement learning (RL) feature can be performed by one of the client application server on which the subscriber’s application is running (see col. 5 liens 51-61)). 
Wang and Sivasbramanian teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a delay to be inserted between queries to access storage if the I/O capacity is over the allocated amount for the subscriber as disclosed by Sivasbramanian, such inclusion provide best delay value for throttling client’s request compare to other throttling algorithms (Sivasbramanian col. 4 liens 5-15). 
Wang and Sivasbramanian do not teach:
“at a virtual storage area network (VSAN) module,” and “by the VSAN module” 
George teaches:
“at a virtual storage area network (VSAN) module,” and “by the VSAN module” (col.5 liens 10-15, col. 30 lines 9-19 and Fig. 2, teaches a virtual SAN (e.g., virtual SAN 300) for providing information regarding virtual SAN objects. The SAN objects report include storage capacity report. The virtual SAN is located on each host device).
Wang, Sivasbramanian and George teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Sivasbramanian to use a virtual SAN as disclosed by George, such virtual SAN is helpful to perform management task in virtual environment rather than real physical environment prior to investing on resources (George col. 2 lines 15-25). 

Regarding claims 2,9,16, the combination of Wang, Sivasbramanian and George teaches all the limitations of claims 1, 8, and 15.
Wang teaches:
“further comprising monitoring, a rate of usage of the shared storage resource by the one or more of the plurality of clients, wherein the local congestion metric is determined based on the monitoring” (Wang col. 7 lines 60-67, monitoring and measuring I/O performance data of the storage system when the plurality of host computers use the storage system). 

9.	Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9,507,887, hereinafter referred to as Wang), in view of Sivasbramanian et al. (US 8,429,097 hereinafter referred to as Sivasbramanian), in view of George et al. (US 7,774,444 hereinafter referred to as George), and further in view of Kong (US 2014/0115579 hereinafter referred to as Kong). 

Regarding claims 3, 10 and 17, the combination of Wang, Sivasbramanian and George teaches all the limitations of claims 1, 8 and 15.
The combination of Wang, Sivasbramanian and George does not teach:
“wherein the shared storage resource is a local storage drive housed in a host computer belonging to a cluster of host computers that supports execution of the plurality of clients, and wherein each host computer in the cluster contributes a corresponding local storage drive to form a pool of shared storage resources accessible as a single virtual storage device”
Kong teaches:
“wherein the shared storage resource is a local storage drive housed in a host computer belonging to a cluster of host computers that supports execution of the plurality of clients, and wherein each host computer in the cluster contributes a corresponding local storage drive to form a pool of shared storage resources accessible as a single virtual storage device” (Kong [0040] [0029], disclosed shared physical disk resources 22a-22n shared and managed across the network. Each physical disk 22a-22n belongs to their corresponding node 10a-10n in the cluster environment. The physical disks are allocated as virtual disks across the nodes for each virtual machine).
Wang, Sivasbramanian, George and Kong teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Sivasbramanian George to include shared virtual storage with plurality of virtual disks as disclosed by Kong, such inclusion improve storage utilization and management flexibility for applications running on servers via storage area network (SAN) (Kong [0007]). 

Regarding claims 4, 11, and 18, the combination of Wang, Sivasbramanian, Kong and George teaches all the limitations of claims 3, 10, and 17. 
The combination of Wang, Sivasbramanian and George does not teach:
“wherein at least one of the clients is performing I/O operations on a virtual disk, wherein at least one section of the virtual disk is backed by a portion of the shared storage resource and at least one other section of the virtual disk is backed by a different local storage disk housed in a different host computer belonging to the cluster”
Kong teaches:
“wherein at least one of the clients is performing input/output (I/O) operations on a virtual disk, wherein at least one section of the virtual disk is backed by a portion of the shared storage resource and at least one other section of the virtual disk is backed by a different local storage disk housed in a different host computer belonging to the cluster” (Kong [0006] [0043] [0034], applications running on server performing input/output request on the storage system. and Fig. 9, disclose allocation of Virtual disk across different nodes in the cluster. Virtual disk 26 divided into three sections, and allocated each section to local physical storage of the nodes (see Fig. 9). In addition, the VM on the node performing the input/output operation on the storage system).
Wang, Sivasbramanian, George and Kong teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Sivasbramanian and George to include performing input/output operation by plurality of applications on a virtual disk as disclosed by Kong, such inclusion provides shared storage resources with the same capacity, performance and RAID level to the plurality of virtual machines on the server (Kong [0029]). 

Regarding claims 5, 12, and 19, the combination of Wang, Sivasbramanian, Kong and George teaches all the limitations of claims 4, 11, and 18. 
The combination of Wang, Sivasbramanian and George does not teach:
“wherein the virtual disk is organized as a redundant array of independent disks (RAID) 0 stripe set and wherein the section of the virtual disk backed by a portion of the shared storage resource and the at least one other section of the virtual disk backed by a different local storage disk both represent a different stripe in the stripe set represent a different stripe in a stripe set”
Kong teaches:
 “wherein the virtual disk is organized as a redundant array of independent disks (RAID) 0 stripe set and the section of the virtual disk backed by a portion of the shared storage resource and the at least one other section of the virtual disk backed by a different local storage disk both represent a different stripe in the stripe set represent a different stripe in a stripe set” (Kong [0042], RAID parity utilizes by DR module 56. The RAID parity enables data to be written on different chunks. Chunks 65-68 are portions of shared resource physical disk, and each chunk associated with the virtual disk (see Fig. 9)).
Wang, Sivasbramanian, George and Kong teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Sivasbramanian and George to include RAID parity approach, such inclusions improve efficiency of data capacity (Kong [0042]). 

Regarding claims 6, 13, 20, the combination of Wang, Sivasbramanian, Kong and George teaches all the limitations of claims 4, 11, and 18. 
The combination of Wang, Sivasbramanian and George does not teach:
“wherein a second client is performing 1/0 operations on a second virtual disk, wherein at least one portion of the second virtual disk is backed by a second portion of the shared storage resource and at least one other portion of the second virtual disk is backed by a different local disk housed in a different host computer belonging to the cluster belonging to the cluster”
Kong teaches:
“wherein a second client is performing 1/0 operations on a second virtual disk, wherein at least one portion of the second virtual disk is backed by a second portion of the shared storage resource and at least one other portion of the second virtual disk is backed by a different local disk housed in a different host computer belonging to the cluster belonging to the cluster” (Kong [0037] and Fig. 9, Each virtual machines plurality of VMs perform I/O requests to virtual disks. The virtual disk 26 divided into three sections, and allocated each section to local physical storage of the nodes. Some sections of the virtual disks backed by different shared physical disk from different node).
Wang, Sivasbramanian, George and Kong teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Sivasbramanian and George to distribute data writing operation across plurality of vDdisks located in different hosts as disclosed by Kong, such inclusion improves the efficiency of data capacity (Kong [0042]). 

Regarding claims 7 and 14, the combination of Wang, Sivasbramanian, Kong and George teaches all the limitations of claims 3 and 10.  
The combination of Wang, Sivasbramanian and George does not teach:
“Wherein the plurality of clients each comprise a virtual machine running in one of the host computers in the cluster
Kong teaches:
“Wherein the plurality of clients each comprise a virtual machine running in one of the host computers in the cluster” (Kong [0034], plurality of VMs hosted on server system). 
Wang, Sivasbramanian, George and Kong teach shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Sivasbramanian and George to run plurality of plurality of virtual machines on the same physical computer as disclosed by Kong, such feature provides significant cost saving since fewer physical computers are required (Kong [0005]). 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M/Examiner, Art Unit 2456       

/HANNAH S WANG/Primary Examiner, Art Unit 2456